DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I and a specific antibody conjugate without traverse in the reply filed on 8 Jan, 2020.

Claims Status
Claims 1, 2, 7, 8, 12, 14, 16, 17, 19-23, 25, 26, 28, 29, 31, 32, 35-39, 47, 48, 53, 56, 57, 62, 111, 112, 114, 119, 120, 123-130, 132, 137, 139, 140, and 144-147 are pending.

Claims 1, 8, 12, 14, 19, 20, 22, 23, 25, 56, 111, 114, 119, 120, and 124 have been amended.

Claims 144-147 are new.

Claims 2, 16, 17, 21-23, 25, 26, 28, 29, 31, 39, 56, 57, 62, 111, 112, 114, 119, 120, 123, 126, 127, 132, 137, 139, 140, 146, and 147 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the dependency of these claims is hereby withdrawn due to amendment.



Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 12, 14, 19, 20, 32, 35-38, 53, 124, 125, 144, and 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejected claims require a linker with various moieties, such as a stretcher unit, a connector unit, a parallel connector unit, a spacer unit, and a partitioning agent.  The issue is that these various units are essentially undefined.  This makes it impossible to determine if specific embodiments read on the claims.  For example, if RL is a peptide of 8 amino acids, and Y is a dipeptide, it may read on the claims, or it could be interpreted as a peptide of 10 amino acids with no Y (which does not read on the claims).  Or would a bond read on a stretcher unit, or does the partitioning agent require that the conjugate (or an intermediate) partition into a specific phase of a two phase system?  
response to applicant’s arguments
	Applicants argue that support for these terms are found in multiple places and there are numerous examples.
Applicant's arguments filed 4 May, 2021 have been fully considered but they are not persuasive.

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 12, 14, 19, 20, 32, 35-38, 47, 48, 53, 124, 125, 128-130, 144, and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (Int. J. Mol. Sci. (2016) 17(194)) in view of Beau-Larvor et al (US 20150037340, referred to as Beau-Larvor1 in this rejection), Beau-Larvor et al (US 20160106861, referred to as Beau-Larvor2 in this rejection), and Wadkins et al (Canc. Res. (2004) 64 p6679-6683).

	Yao et al discuss antibody drug conjugates (title).  There are a number of ways to control how many cysteine residues are available in an antibody for conjugation (2nd page, 2nd and 3d paragraphs, continues to 3d page), with an example of 8 drugs attached to a cAC10 antibody via reduced cysteine residues (2nd page, 2nd paragraph).  Addition to maleimides is the most common method of attaching drugs (3d page, 2nd paragraph).  Other examples discuss attaching camptothecin and derivatives to antibodies using various chemistries (7th page, 2nd paragraph, 8th page, 1st paragraph).
	The difference between this reference and the instant claims is that this reference does not specify how the camptothecin is connected, nor does it discuss the linker between the drug and the antibody.
	Beau-Larvor1 discusses antibodies to Axl for treating cancer, possibly as an antibody-drug conjugate (abstract).  The conjugate linked via a unit -Ta-Ww-Yy- (paragraph 212) where a stretcher units T connect to the antigen binding protein, W is an a collection of w amino acids (between 1 and 12) (paragraphs 216 and 217), connected to y spacer units Y (218).  An exemplary W unit is the dipeptide Val-Lys (paragraph 228).  This peptide can be enzymatically cleaved to liberate the cytotoxic agent (paragraphs 232-234).  The spacer unit Y can be self immolative or non-self immolative, with a glycine explicitly given as an example of a non-self immolative spacer (paragraph 235).  Very little structure is given for the stretcher unit; it connects two units and all of the discussion of this moiety is examples of how it can be connected on either side (paragraphs 220-224).  This reference discusses linkers with a structure similar to applicants, and describe the RL-Y unit of applicant’s invention attached to a stretcher unit.
	Beau-Lavor2 discusses antibody-drug conjugates that can bind Axl (abstract).  Note that this is the same group as Beau-Lavor1, discussing a subgenus of the invention of that patent publication.  Examples are given of structures where a maleimide is connected to the antibody, and connected to a PEG oligomer via a propionic amide.  The 8 repeating unit PEG-oligomer is attached to a propionic amide on the other side, which connects to a peptide, which connects to a self-immolative linker, which connects to a drug (paragraph 587).  In the terminology of Beau-Lavor2, the stretcher unit T is 
    PNG
    media_image1.png
    60
    437
    media_image1.png
    Greyscale
.  Note that this is not the only place this stretcher unit is used in the reference, note paragraph 588, and more general structures (allowing the number of PEG units to vary some) in paragraphs 577, 579, 583, 584, and elsewhere.  This reference, in conjunction with Beau-Lavor1, render obvious the linker used in applicant’s elected species.
	Wadkins et al discuss hydrophilic camptothecin analogs (title).  Various hydrophilic groups were attached to position RF (applicant’s terminology) to create analogs similar to CPT5 of applicants (fig 2, p6681, top of page).  The 1-3 dioxolane derivatives had better affinity than their corresponding non-dioxalone derivatives, and the more hydrophilic the adduct at position RF, the more active the camptothecin analog (abstract and table 1, p6680, top of page).  This reference teaches camptothecin analogs of greater activity and so that the RF position is tolerant to modification.
	Therefore, it would be obvious to make an antibody drug conjugate using cAC10 antibody connected to a camptothecin analog, as Yao et al teach both of these moieties in the context of antibody drug conjugates for treating cancer.  As both these are known for this purpose, an artisan in this field would attempt this combination with a reasonable expectation of success.
	Furthermore, it would be obvious to use a linker  
    PNG
    media_image1.png
    60
    437
    media_image1.png
    Greyscale
 to connect the antibody to a peptide sequence Val-Lys-Gly as a linker to the camptothecin analogs, as the two Beau-Lavor et al references teach these moieties for connecting a drug to an antibody.  This is a combination of known elements (the peptide, spacer, and stretcher units of the two Beau-Lavor et al references) yielding expected results (connecting the antibody to the drug).  As this is the same purpose as the undefined linkers in Yao et al, there is a reasonable expectation of success of producing a successful conjugate.
	Finally, it would be obvious to connect to the amine in the camptothecin derivatives of Wadkins et al, as these derivatives have much better activity than the native camptothecin.  As Beau-Lavor1 suggests that the peptide will be cleaved at the glycine (leaving the hydrophilic amine at the N-terminus of the amino acid exposed) 
	The combination of Wadkins et al and the Beau-Lavor references recapitulates applicants elected linker-drug conjugate, rendering obvious claims 1, 7, 8, 12, 14, 19, 20, 32, 35-38, 47, 48, 53, 124, 144, and 145.
	Yao et al discuss cAC10 antibodies, which, as evidenced by applicants (table of sequences at end of specification), comprises SEQ IDs 1-11.  Thus, the combination of references render obvious claims 128-130.
response to applicant’s arguments
	Applicants argue that Wadkins et al does not render obvious applicant’s camptothecin analogs, and that the rejection is based on hindsight reasoning.
Applicant's arguments filed 4 May, 2021 have been fully considered but they are not persuasive.

Applicants argue that Wadkins et al does not teach hydrophilicity as an important parameter, and that it is limited to hydroxycamptothecin analogs.  While the examples given were hydroxyl derivatives, it clearly shows that this portion of the molecule can be modified without affecting activity (except for the ability to penetrate cell membranes), and clearly states that hydrophilic groups at the 7-position hold the promise of excellent clinical activity.  In essence, applicants are arguing that the teachings of Wadkins et al is limited to just the embodied examples, but a reference is prior art for all that it contains, not just it’s examples (MPEP 2123(I)).
Applicants also argue hindsight reasoning, but do not describe why this rejection is based on hindsight.  Without an explanation as to what parameter in the rejection can only be found in their disclosure, this is not sufficient to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/972,469.

Competing claim 9 describes a Markush group of camptothecin-antibody conjugates, including 
    PNG
    media_image2.png
    167
    292
    media_image2.png
    Greyscale
.  While this unit has a single amino acid, duplication of parts is not considered a patentable distinction.  Given the very broad definition of the various units of the linker of the instant claims, this renders it obvous. 
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants argue that there is only one amino acid, which does not read on the claims.
Applicant's arguments filed 4 May, 2021 have been fully considered but they are not persuasive.

As noted in the rejection, while the competing claims do not anticipate the rejection, they render it obvious because it is not considered inventive to duplicate a moiety in a construct, as noted in the rejection.

second rejection
Claims 8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of copending Application No. 17/112,533 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683).
	
	Competing claim 42 is for an antibody drug conjugate with the structure: 
    PNG
    media_image3.png
    164
    584
    media_image3.png
    Greyscale
and some limitations of the sequence of the Ab.
	The difference between the competing claims and the instant claims is that the competing claims use a different drug.
	The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

third rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,745,394 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a stretcher unit, attached to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

fourth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,964,566 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a stretcher unit, attached to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments


fifth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,414,826 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a stretcher unit, attached to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

sixth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,10,808,039 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.

response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

seventh rejection
Claims 8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/933,349 (US 20200347149) in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

eighth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,211,319 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 


The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

ninth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,713,648 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

tenth rejection
s 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,098,963 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

eleventh rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,912,813 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments


twelfth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,478,469 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

thirteenth rejection
Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,549 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments


fourteenth rejection
Claims 8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/904,261 (US 20200306336) in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194) and Wadkins et al (Canc. Res. (2004) 64 p6679-6683). 

Competing claim 1 describes an antibody attached via a linker with a maleimide attached via a hexanoic acid (stretcher unit) to a peptide unit, attached to a spacer unit, attached to a drug.
The difference between the instant claims and the competing claims is that the competing claims use a different drug.
The teachings of Yao et al and Wadkins et al were given above, and will not be repeated here.  This is a substation of one known element for another yielding expected results.
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

fifteenth through fortyfirst rejections
Claims 8 and 12 are (provisionally) rejected on the ground of nonstatutory double patenting as being unpatentable over Application No. 16/768,020 (US 20200283540), 16/462,084 (US 20200247902), 16/463,541 (US 20200129639), 16/489,569 (US 20200000932), 16/324,198 (US 20190167806), 15/897,063 (US 20180326087), 15/739,363 (US 20180169257) or US Patent Nos 9,987,374, 10,391,181, 7,968,687, 9,314,538, 9,962,454, 10,894,090, 8,968,742, 9,926,376, 10,669,348, 10,912,842, 9,504,756, 8,263,083, 8,470,329, 8,512,707, 8,288,352, 7,659,241, 7,829,531, 7,851,47, 8,906,376,  RE47,103 in view of Yao et al (Int. J. Mol. Sci. (2016) 17(194), Wadkins et al (Canc. Res. (2004) 64 p6679-6683), Beau-Larvor et al (US 20150037340, referred to as Beau-Larvor1 in this rejection), and Beau-Larvor et al (US 20160106861, referred to as Beau-Larvor2 in this rejection).

The teachings of the competing claims of these applications are very similar to those above, and the logic of the rejections are similar
response to applicant’s arguments
	Applicants repeated arguments used with respect to the rejection under 35 USC 103, above, which were answered there.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658